Citation Nr: 0425470	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gunshot wound left (minor) upper arm, muscle groups VI and V, 
residuals of contused left brachial artery.

2.  Entitlement to an evaluation in excess of 10 percent for 
gunshot wound left (minor) lower arm, muscle group VIII, 
sensory deficit left radial nerve.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a previous Board decision dated in November 2002, the 
Board denied entitlement to an initial evaluation in excess 
of 30 percent for service-connected post-traumatic stress 
disorder (PTSD), and entitlement to an effective date earlier 
than June 15, 1999, for a grant of special monthly 
compensation (SMC) based on the loss of use of, or blindness 
in, an eye, having light perception only.  The Board further 
notes that the veteran filed a timely appeal with the Board's 
denial of those issues, and that an appeal is currently 
pending before the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  

Concurrent with the Board's November 2002 decision, the Board 
advised the veteran that the Board was going to undertake 
further development with respect to the remaining issues of 
entitlement to increased evaluations for gunshot wound left 
(minor) upper arm, muscle groups VI and V, residuals of 
contused left brachial artery, and gunshot wound left (minor) 
lower arm, muscle group VIII, sensory deficit left radial 
nerve, and that these issues would be the subject of a 
separate Board decision.  Thereafter, before the Board had a 
chance to accomplish that further development, the case of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the Board was 
precluded from engaging in such action.  Thus, since the 
Board's review of the subject issues reveals that further 
development is still required, the Board now has no 
alternative but to remand these issues for such development.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.



REMAND

In reviewing the most recent VA muscles examination report, 
it is apparent that the VA examiner did not have access to 
the claims file when he examined the veteran's upper left 
extremity gunshot wounds, and overall, the Board agrees with 
the assertion of the veteran's attorney that the results do 
not adequately assess the severity of the veteran's residuals 
of gunshot wounds in terms of slight, moderate, moderately 
severe, and severe under 38 C.F.R. § 4.56(d) (2003).  
Consequently, the Board continues to find that the veteran 
should be afforded a new VA muscles examination to assess the 
severity of the veteran's gunshot wound left (minor) upper 
arm, muscle groups VI and V, residuals of contused left 
brachial artery, and gunshot wound left (minor) lower arm, 
muscle group VIII, sensory deficit left radial nerve.  

The Board further finds that the veteran should be provided 
with a notice letter pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), in which the veteran is advised of 
the evidence necessary to substantiate his claims, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2003).

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claims, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.

2.  The veteran should be afforded a new 
VA muscles examination to determine the 
severity of the veteran's service-
connected gunshot wound left (minor) 
upper arm, muscle groups VI and V, 
residuals of contused left brachial 
artery, and gunshot wound left (minor) 
lower arm, muscle group VIII, sensory 
deficit left radial nerve.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
carry out all indicated studies.  The 
examiner should be requested to discuss 
the type of injury the veteran suffered 
in active service and the treatment the 
injury necessitated, indicate all 
objective findings related to the 
veteran's upper and lower left arm 
disabilities, including any nerve 
involvement, and indicate whether any 
loss of muscle substance, pain, weakness, 
and/or lack of endurance shown to exist 
causes moderate, moderately severe, or 
severe impairment in functioning.  The 
examiner should also specify whether and 
to what extent pain could significantly 
limit the veteran's functional ability 
during flare-ups or with repeated use of 
the affected joint over a period of time.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



